FILED
                             NOT FOR PUBLICATION                            SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PATRICIA LEDEZMA-RIVAS,                          No. 07-73282

               Petitioner,                       Agency No. A075-619-131

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Patricia Ledezma-Rivas, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Tapia v. Gonzales, 430 F.3d 997, 999 (9th Cir. 2005), and we deny the petition for

review.

      The agency properly determined that Ledezma-Rivas was ineligible for

cancellation of removal because she failed to meet the seven-year continuous

physical presence requirement. See 8 U.S.C. § 1229b(a)(2) (requiring seven years

of continuous presence after having been “admitted in any status”); see also 8

U.S.C. § 1101(a)(13)(A) (defining “admitted” as “the lawful entry of an alien into

the United States after inspection and authorization by an immigration officer.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-73282